REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/12/2021 has been entered.  Claims 2, 4, 8, 10, 16-18, 21, 25, and 29-36 have been cancelled.  Claims 1, 3, 5-7, 9, 11-15, 19-20, 22-24, and 26-28 are pending in this Office action.
Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11-15, 19-20, 22-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an electronic device, characterized in that it comprises comprising: a processing circuit, configured to: wherein the processing circuit is further configured to determine the amount of antenna elements that are to be activated for downlink beamforming based on one of the following: proximity between directions of transmission beams used for the at least two user devices; proximity between transmission angles of downlink transmission signals from the electronic device towards the at least two user devices; and noise power as recited in claim 1; determine, based on beam directions of a transmission beam with the best receiving quality and its neighbor transmission beams, an amount of antenna elements to be activated for downlink beamforming transmission for said electronic device; and feed the amount and the sequence numbers of the transmission beam with the best receiving quality and its neighbor transmission beams back to another electronic device that initiates the transmission beam training as recited in claim 26; calculate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
August 26, 2021